UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7890


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNNY LEE WESLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Henry Coke Morgan, Jr.,
Senior District Judge. (1:97-cr-00382-HCM-2)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Johnny Lee Wesley, Appellant Pro Se. James L. Trump, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Johnny      Lee     Wesley     seeks      to    appeal       the    district      court’s

order denying relief on his petition for writ of error coram

nobis    and    denying      as   successive         his    28    U.S.C.      § 2255    (2012)

motion.        Regarding Wesley’s petition for writ of error coram

nobis, we have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Wesley, No. 1:97-cr-00382-HCM-2 (E.D.

Va. Oct. 29, 2014).

     Regarding Wesley’s appeal of the § 2255 motion, the order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability         will        not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,     a    prisoner         satisfies       this   standard      by

demonstrating         that     reasonable          jurists       would       find    that    the

district       court’s      assessment      of      the    constitutional           claims    is

debatable      or     wrong.       Slack    v.      McDaniel,          529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and   that       the    motion       states   a    debatable



                                               2
claim of the denial of a constitutional right.               Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Wesley has not made the requisite showing.             Accordingly, we deny

a certificate of appealability and dismiss the appeal of the

§ 2255 motion.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                   AFFIRMED IN PART, DISMISSED IN PART




                                     3